 

Exhibit 10.1

 

 

 

 

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

 

 

 

 

EXECUTIVE DEFERRED COMPENSATION PLAN

Effective July 25, 2006

 


--------------------------------------------------------------------------------


WILLIAMS SCOTSMAN INTERNATIONAL, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

Effective July 25, 2006

 

Page

ARTICLE I — DEFINITIONS

 

1

 

 

 

ARTICLE II — ELIGIBILITY AND PARTICIPATION

 

2

 

 

 

ARTICLE III — ELECTIVE DEFERRALS

 

2

 

 

 

ARTICLE IV — ALLOCATION OF FUNDS

 

2

 

 

 

ARTICLE V — ENTITLEMENT TO BENEFITS

 

3

 

 

 

ARTICLE VI — BENEFICIARIES; PARTICIPANT DATA

 

4

 

 

 

ARTICLE VII — ADMINISTRATION

 

5

 

 

 

ARTICLE VIII — AMENDMENT

 

6

 

 

 

ARTICLE IX — TERMINATION

 

6

 

 

 

ARTICLE X — MISCELLANEOUS

 

6

 

 

i


--------------------------------------------------------------------------------


WILLIAMS SCOTSMAN INTERNATIONAL, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

Effective July 25, 2006

This Plan allows non-employee directors of Williams Scotsman International, Inc.
to defer the receipt of compensation, to accumulate amounts deferred with
earnings as specified herein, and to receive payment at termination of service
as a director or upon the occurrence of other specified events.  The Plan is
intended to be a “top hat” plan (i.e., an unfunded deferred compensation plan
maintained for a select group of management or highly compensated employees)
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

The Plan is intended to comply with Section 409A of the Code, and the Treasury
Regulations or any other authoritative guidance issued under Section 409A of the
Code.

ARTICLE I — DEFINITIONS

The following definitions apply to this Plan:

1.1  Account means the account established for a Participant on the books of the
Employer as provided in Article IV.

1.2  Beneficiary means any person or persons so designated in accordance with
Article VI.

1.3  Change in Control means any one or more of the following conditions or
events as prescribed under Code Section 409A, and Treasury Regulations
promulgated thereunder:

A.            The acquisition by a person, or by more than one person acting as
a coordinated group, of more than 50% of the total fair market value or total
voting power of the stock of Williams Scotsman International, Inc.;

B.            Any sale, lease, exchange, transfer, or other disposition of 40%
or more of the gross fair market value of the business assets of Williams
Scotsman International, Inc., over a period of not more than twelve months;

C.            The acquisition by a person, or more than one person acting as a
coordinated group, of more than 35% of the total voting power of the stock of
Williams Scotsman International, Inc., over a period of not more than twelve
months;

D.            A change in the composition of the Board of Directors of Williams
Scotsman International, Inc., such that, during any twelve month period,
individuals who, at the beginning of such twelve month period constitute the
Board of Directors of Williams Scotsman International, Inc., cease for any
reason to constitute at least the majority of the Board of Directors of Williams
Scotsman International, Inc., unless the election of each new director has been
endorsed or approved by directors representing at least a majority of the
directors then in office who were directors as of the beginning of such twelve
month period; or

E.             The consummation of any series of transactions that result in any
of the transactions described above.

1.4  Code means the Internal Revenue Code of 1986, as amended from time to time.

1.5  Committee means the Board of Directors of the Williams Scotsman
International, Inc., or such other Committee as the Board of Directors may
designate to undertake administrative responsibilities with respect to the Plan.

1.6  Director Fees means amounts paid to an Eligible Employee in recognition of
the Eligible Employee’s service as a member of the Board of Directors of
Williams Scotsman International, Inc.

1.7  Election Period means one of the following:

A.            An election to make Elective Deferrals shall be made between
December 1 and December 31 of the Plan Year prior to the Plan Year for which the
Directors Fees are deferred.

B.            With respect to an Eligible Employee’s first year of participation
in the Plan, an election to make Elective Deferrals shall be made within 30 days
after the date the Eligible Employee becomes eligible to participate in the Plan
and shall be effective only with respect to Director Fees paid for services
performed after the date of the initial election.

1.8  Elective Deferral means a deferral of Director Fees.

1.9  Eligible Employee means a member of the Board of Directors of Williams
Scotsman International, Inc. who is not an employee of the Employer.

1.10                Employer means Williams Scotsman International, Inc., and
any organization required to be included as a single employer with Williams
Scotsman, Inc. under Sections 414(b) and 414(c) of the Code.

1.11                ERISA means the Employee Retirement Income Security Act of
1974, as amended from time to time.

1.12                Participant means any person with an Account.

1


--------------------------------------------------------------------------------




 

1.13                Permissible Investments means the investment options
designated by the Committee from time to time from which a Participant may
specify one or more investment options as the basis for the gain or loss
adjustment applicable to the Participant’s Account.

1.14                Plan means the Williams Scotsman International, Inc.
Executive Deferred Compensation Plan, as amended from time to time.

1.15                Plan Year means the twelve month period ending each
December 31.

1.16                Valuation Date means December 31 of each Plan Year or the
date of any distribution under Article V of the Plan.

ARTICLE II — ELIGIBILITY AND PARTICIPATION

2.1  Requirements.  Every Eligible Employee shall become a Participant when
Elective Deferrals are first credited to his or her Account.

2.2. Change of Category.  A Participant shall not be eligible to make Elective
Deferrals during any period after which the Participant ceases to be an Eligible
Employee.

ARTICLE III — ELECTIVE DEFERRALS

A Participant may elect under this Plan to defer Director Fees which are due to
be earned and which would otherwise be paid to the Participant.  A Participant
shall elect in writing the amount of his or her Elective Deferrals with respect
to such Plan Year during the applicable Election Period.  Except as otherwise
provided in Section 5.3, once made, an Elective Deferral election may not be
changed with respect to Director Fees otherwise payable during the Plan Year to
which the election relates.  The election shall continue in force with respect
to Director Fees otherwise payable during future Plan Years until changed by the
Participant during a subsequent Election Period.

ARTICLE IV — ALLOCATION OF FUNDS

4.1  Separate Accounts.  The Employer shall establish and maintain a separate
bookkeeping Account under the Plan to reflect each Participant’s Elective
Deferrals under the Plan, adjusted for gain or loss as described in Section 4.2.

4.2  Gain or Loss Adjustment.  Each Participant’s separate Account as
established under the Plan in accordance with Section 4.1 shall be adjusted as
of each Valuation Date to take into account the gain or loss adjustment as
determined under this Section 4.2 for such period applicable to such separate
Account.  For purposes of the Plan, the gain or loss adjustment applicable to a
Participant’s separate Account shall be determined as follows:

A.            Each Participant shall be permitted to specify an investment or
investments (from among Permissible Investments), which shall be the basis for
determining the gain or loss adjustment applicable to such Participant’s
separate Account in accordance with such rules as may be established by the
Committee.  The Participant shall be permitted to change such specifications in
accordance with such rules, and at such times as the Committee may permit.  Such
rules shall also include provisions requiring the Participant to provide advance
notice to the Committee of intended changes in investment specifications.  The
length of time required for such advance notice shall be as determined by the
Committee.

B.            On each Valuation Date, each Participant’s separate Account shall
be adjusted to reflect the gain or loss that would have been realized if an
amount equal to the Participant’s separate Account balance as of the prior
Valuation Date, along with an additional amount added to the Participant’s
separate Account on account of the Participant’s Elective Deferrals occurring
during the period prior to the Valuation Date (but subsequent to any prior
Valuation Date), had been invested in accordance with the investment
specifications of the Participant.  For purposes of the determination of the
gain or loss adjustment for the applicable Valuation Date, such adjustment shall
be calculated by taking into account any brokerage fees or other transactional
costs that would have been incurred in actually carrying out the investment
specifications of the Participant, whether or not such costs were actually
incurred by the Employer.  For purposes of these calculations, the balance in a
Participant’s separate Account as of the prior Valuation Date shall be treated
as having been invested for the full period through the applicable Valuation
Date, while the Participant’s Elective Deferrals shall be treated as having been
invested starting at the date such amounts would otherwise have been payable to
the Participant in the absence of the Participant’s election under the Plan.

C.            Notwithstanding anything to the contrary contained herein,
including those provisions giving a Participant the right of designating
investments from among Permissible Investments for the purposes of determining
the amount of the benefit paid under the Plan, the Employer reserves the right
to invest its assets, including any assets that may have been set aside for the
purpose of funding the benefits to be provided under the Plan, at its own
discretion, and such assets shall remain the property of the Employer, subject
to the claims of its general creditors.  No Participant shall have any right to
any portion of such assets other than as an unsecured general creditor of the
Employer.

4.3  Fees and Expenses.  All fees associated with this Plan will be paid by the
Employer.

4.4  Vesting of Accounts.  All Participants are fully vested in amounts credited
to their Accounts.

4.5  Account Statements.  Each Participant shall receive a statement of his or
her Account as soon as practicable after June 30 and December 31 of each Plan
Year.

2


--------------------------------------------------------------------------------




ARTICLE V — ENTITLEMENT TO BENEFITS

5.1           Commencement of Distributions.

A.            First Election.  Distribution of a Participant’s Account shall
begin as soon as practicable after the first day of the seventh month following
the Participant’s separation from service with the Employer.  Alternatively, the
Participant may elect, at the time of his enrollment in the Plan, or during any
Election Period, solely with respect to the Elective Deferrals as to which the
election relates (including the gain and loss adjustments applicable to such
deferrals under Section 4.2) to receive payment (i) commencing on a different
specified date occurring prior to the Participant’s separation from service with
the Employer, (ii) commencing as soon as practicable following a Change in
Control if that occurs before the Participant’s Account has been completely
distributed, or (iii) commencing on the earlier of the first day of the seventh
month following the Participant’s separation from service with the Employer or a
different specified date occurring prior to the Participant’s separation from
service with the Employer.  An election in effect under this Section 5.1 shall
continue to apply to future Elective Deferrals (and the gain and loss
adjustments attributable thereto) when and until otherwise changed in accordance
with this Section 5.1.

B.            Second Election.  Notwithstanding any provision of this Plan to
the contrary and subject to the limitations of this Subsection B, a Participant
may make a one-time election to extend the specified date upon which a
distribution of his Account shall commence.  This election is only available to
a Participant who, in accordance with Subsection A of this Section 5.1, elected
to receive payment of his Account commencing on either:

(i) a different specified date occurring prior to the Participant’s separation
from service with the Employer, or

(ii) the earlier of the first day of the seventh month following the
Participant’s separation from service with the Employer or a different specified
date occurring prior to the Participant’s separation from service with the
Employer.

(iv)          (a) The date elected must be least five years following the
earliest date elected for the commencement of distribution of the Participant’s
Account pursuant to Subsection A of this Section 5.1, (b) the election must be
made at least twelve months prior to the earliest date elected for the
commencement of distribution of the Participant’s Account in accordance with
Subsection A of Section 5.1, and (c) with respect to a payment scheduled to be
made on a specified date occurring prior to the Participant’s separation from
service with the Employer, the election may not take effect for at least twelve
months.  Such election shall apply to all Elective Deferrals (including the gain
and loss adjustments applicable to such deferrals under Section 4.2) that were
scheduled to commence to be distributed on the earliest date elected under
Subsection A of this Section 5.1.

C.            In the event a Participant elects to receive payments in
substantially equal, annual installments, and payments are to be made following
the Participant’s separation from service with the Employer, payment of the
first installment shall be made as soon as practicable following the first day
of the seventh month following the Participant’s separation from service with
the Employer, and subsequent installments shall be paid as soon as practicable
following the first day of the month following the one year anniversary of the
Participant’s separation from service with the Employer.

5.2  Death.  A Participant’s Account shall be paid in a single lump sum to the
Participant’s Beneficiary as soon as practicable after the Participant’s Death. 
For purposes of this Section 5.2, the Valuation Date used to determine the
amount to be distributed to the Participant’s Beneficiary shall be the date of
distribution.

5.3  Hardship Distributions.

A.            If a Participant incurs a financial hardship, as hereinafter
defined, the Participant may apply to the Employer for a cash lump sum
distribution of all or any part of his or her Account.  The Employer shall fully
consider the circumstances of each such case, and the best interests of the
Participant and his or her family, and shall have the right, in its sole
discretion, to allow such distribution, or to direct a distribution of part of
the amount requested, or to refuse to allow any distribution.  Upon a finding of
financial hardship, the Employer shall make the appropriate distribution to the
Participant from amounts credited to the Participant’s Account.  In no event
shall the aggregate amount of the distribution exceed the lesser of the full
value of the Participant’s Account or the amount determined by the Employer to
be necessary to alleviate the Participant’s financial hardship (including at the
Employer’s discretion, any taxes due because of the hardship distribution), and
which is not reasonably available from other resources of the Participant.

B.            “Financial hardship” means (i) a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent (as defined in Code Section 152(a)) of the
Participant, (ii) loss of the Participant’s property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

C.            Notwithstanding the provisions of Article III, a Participant may
cancel his election of Elective Deferrals under the Plan for the remainder of
the Plan Year following the receipt of a distribution pursuant to this Section
5.3.

5.4  Disability Distribution.  If the Participant becomes “disabled,” the
Participant’s account shall be distributed in annual installments over a ten
year period beginning as soon as practicable following the determination of the
Participant’s disability.  For purposes of the Plan, “disabled” shall mean
either:

A.            The Participant’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months; or

3


--------------------------------------------------------------------------------




B.            The Participant has, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, been
receiving income replacement benefits for a period of not less than three months
under an accident and health plan or disability plan sponsored by the Employer.

5.5  Method of Payment.

A.            Plan distributions made under the Plan shall be paid in a cash
lump sum or in substantially equal, annual installments over not more than ten
years, except as is otherwise specified in this Plan.  A Participant’s Account
shall continue to be adjusted for gain or loss in accordance with Section 4.2
until it is completely distributed.

B.            A Participant shall elect the method under which his Account will
be paid when the Participant enrolls in the Plan or during any Election Period
solely with respect to the Elective Deferrals as to which the election relates
(including the gain and loss adjustments applicable to such deferrals under
Section 4.2) provided, however, that an election in effect under this Section
5.5 shall continue to apply to future Elective Deferrals (and the gain and loss
adjustments attributable thereto) when and until otherwise changed in accordance
with this Section 5.5.

C.            Notwithstanding any provision of this Plan to the contrary, if a
Participant meets the requirements of Subsection B of Section 5.1 and exercises
his right to extend the specified date upon which a distribution of his Account
shall commence, such Participant may make a one-time election to change the
method under which his Account will be paid.  This election shall only be made
in conjunction with a valid election under Subsection B of Section 5.1 and shall
apply to the payment of all Elective Deferrals (including the gain and loss
adjustments applicable to such deferrals under Section 4.2) that were scheduled
to commence to be distributed on the earliest date elected under Subsection A of
Section 5.1.  For purposes of this Subsection 5.5.C, an earlier election of
payment in substantially equal, annual installments over not more than ten years
shall be treated as a choice of a single form of payment.

5.6  Distributions Prior to the Designated Beginning Date

A.            Domestic Relations Order.  Notwithstanding the provisions of
Section 10.5, the Committee may recognize and make payments from a Participant’s
Account as necessary to comply with the terms of a Domestic Relations Order,
within the meaning of Section 414(p)(1)(B) of the Code.

B.            Payment of Taxes.  The Committee may authorize payments from a
Participant’s Account as necessary to pay employment taxes imposed under
Sections 3101, 3121 and 3401 of the Code with respect to a Participant’s
Account, but only to the extent of taxes due.

C.            Payment for Income Inclusion.  The Committee may authorize
payments from a Participant’s Account equal to the amount of any Elective
Deferrals (including the gain and loss adjustments applicable to such deferrals
under Section 4.2) required pursuant to Section 409A of the Code to be included
in the Participant’s gross income prior to the date the amounts would otherwise
have been distributed under this Plan.

ARTICLE VI — BENEFICIARIES; PARTICIPANT DATA

6.1  Designation of Beneficiaries.

A.            Each Participant may designate the person or persons (who may be
named contingently) and/or trusts for the benefit of such persons to receive
such benefits as may be payable under the Plan upon the Participant’s death. 
Each Beneficiary designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Employer, and will be
effective only when filed in writing with the Employer during the Participant’s
lifetime.

B.            If a Participant dies without a valid Beneficiary designation, the
Employer shall distribute the Participant’s Account to the Participant’s
estate.  In determining the existence or identity of anyone entitled to a
benefit payment, the Employer may rely conclusively upon information supplied by
the Participant’s personal representative, executor or administrator.  If the
Employer does not receive adequate information, or if any question arises as to
the existence or identity of anyone entitled to receive a benefit payment, or if
a dispute arises with respect to any such payment, then, notwithstanding the
foregoing, the Employer, in its sole discretion, may distribute such payment to
the Participant’s estate without liability for any tax or other consequences
which might flow therefrom, or may take such other action as the Employer deems
to be appropriate.

6.2  Information to be Furnished By Participants and Beneficiaries; Inability to
Locate Participants or Beneficiaries.  Any communication addressed to a
Participant or to a Beneficiary at his or her last post office address as shown
on the Employer’s records, shall be binding on the Participant or Beneficiary
for all purposes of the Plan.  The Employer shall not be obliged to search for
any Participant or Beneficiary beyond sending a registered letter to such last
known address.  If a Participant or Beneficiary fails to claim an amount to
which he or she is entitled under the Plan within three years of the notice from
the Employer sent to the Participant’s or Beneficiary’s last known address,
then, except as otherwise required by law, the Employer may, in its discretion,
direct distribution to any one or more or all of the Participant’s next of kin,
in such proportions as the Employer determines.  If neither the Participant nor
any next of kin can be located, the Employer shall have the right to direct that
the amount payable shall be deemed to be a forfeiture and paid to the Employer,
except that the dollar amount of the forfeiture, unadjusted for gains or losses
in the interim, shall be paid by the Employer if a claim for the benefit
subsequently is made by the Participant or the Beneficiary to whom it was
payable.  If a benefit payable to an unallocated Participant or Beneficiary is
subject to escheat pursuant to applicable state law, any payment made in
accordance with such law shall fully satisfy and discharge the Employer’s
obligations under this Plan.

4


--------------------------------------------------------------------------------




ARTICLE VII — ADMINISTRATION

7.1  Administrative Authority.  The Committee shall administer the Plan.  The
Committee shall have the power to take all actions and to make all decisions and
interpretations which may be necessary or appropriate in order to administer and
operate the Plan.  All Committee decisions, interpretations, actions and
determinations with respect to the Plan shall be final and binding on all
parties.  Without limiting the generality of the foregoing, the Committee shall
have the following specific powers, duties and responsibilities:

(a)          To resolve and determine all disputes or questions arising under
the Plan, including the power to determine the rights of Eligible Employees,
Participants and Beneficiaries, and their respective benefits, and to remedy any
ambiguities, inconsistencies, or omissions in the Plan;

(b)         To adopt such rules of procedure and regulations as in its opinion
may be necessary for the proper and efficient administration of the Plan and as
are consistent with the Plan;

(c)          To implement the Plan in accordance with its terms and the rules
and regulations adopted as above;

(d)         To make determinations concerning the eligibility of any Eligible
Employee as a Participant and make determinations concerning the crediting and
distribution of Plan Accounts; and

(e)          To appoint any persons or firms, or otherwise act to secure
specialized advice or assistance, as it deems necessary or desirable in
connection with the administration and operation of the Plan, and the Employer
shall be entitled to rely conclusively upon, and shall be fully protected in any
action or omission taken by it in good faith reliance upon, the advice or
opinion of such firms or persons.

7.2. Delegation of Administrative Functions.  The Committee may delegate from
time to time by written instrument all of any part of its duties, powers or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person or committee, and in the same manner to revoke any
such delegation of duties, powers or responsibilities.  Any action of such
person or committee in the exercise of such delegated duties, powers or
responsibilities shall have the same force and effect as if such action had been
taken by the Committee.  The Committee shall not be liable for any act or
omission of any person to whom the Committee’s duties, powers and
responsibilities have been delegated, nor shall any person or committee to whom
or to which any duties, powers or responsibilities have been delegated have any
liabilities with respect to any duties, powers or responsibilities not delegated
to him, her or it, except to the extent required by law.

7.3  Litigation.  In any action or judicial proceeding affecting the Plan, it
shall be necessary to join as a party only the Employer.  Except as may be
otherwise required by law, no Participant or Beneficiary shall be entitled to
any notice or service of process, and any final judgment entered in such action
shall be binding on all persons interested in, or claiming under, the Plan.

7.4  Claims Procedure.

A.            Any person claiming a benefit under the Plan (a “Claimant”) shall
present the claim, in writing, to the Employer and the Employer shall respond in
writing.  If the claim is denied, the written notice of denial shall state, in a
manner calculated to be understood by the Claimant:

(a)           The specific reason or reasons for denial, with specific
references to the Plan provisions on which the denial is based;

(b)           A description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation of why such
material or information is necessary; and

(c)           An explanation of the Plan’s claims review procedure.

B.            The written notice denying or granting the Claimant’s claim shall
be provided to the Claimant within 90 days after the Employer’s receipt of the
claim, unless special circumstances require an extension of time for processing
the claim.  If such an extension is required, written notice of the extension
shall be furnished by the Employer to the Claimant within the initial 90 day
period and in no event shall such an extension exceed a period of 90 days from
the end of the initial 90 day period.  Any extension notice shall indicate the
special circumstances requiring the extension and the date on which the Employer
expects to render a decision on the claim.  Any claim not granted or denied
within the period noted above shall be deemed to have been denied.

C.            Any Claimant whose claim is denied, or deemed to be denied under
the preceding sentence (or such Claimant’s authorized representative), may,
within 60 days after the Claimant’s receipt of notice of the denial, or after
the date of the deemed denial, request a review of the denial by notice given,
in writing, to the Employer.  Upon such a request for review, the claim shall be
reviewed by the Employer (or its designated representative) which may, but shall
not be required to, grant the Claimant a hearing.  In connection with the
review, the Claimant may have representation, may examine pertinent documents,
and may submit issues and comments in writing.

5


--------------------------------------------------------------------------------




D.            The decision on review normally shall be made within 60 days of
the Employer’s receipt of the request for review.  If an extension of time is
required due to special circumstances, the Claimant shall be notified, in
writing, by the Employer, and the time limit for the decision on review shall be
extended to 120 days.  The decision on review shall be in writing and shall
state, in a manner calculated to be understood by the Claimant, the specific
reasons for the decision and shall include references to the relevant Plan
provision on which the decision is based.  The written decision on review shall
be given to the Claimant within 60 days (or, if applicable, the 120 day time
limit discussed above.  If the decision on review is not communicated to the
Claimant within the 60 day (or, if applicable, the 120 day) period discussed
above, the claim shall be deemed to have been denied upon review.  All decisions
on review shall be final and binding with respect to all concerned parties.

ARTICLE VIII — AMENDMENT

8.1  Right to Amend.  The Employer reserves the right to amend the Plan by
action of its chief executive officer, and all Participants, Beneficiaries and
other interested parties shall be bound by any such amendments; provided,
however, that no amendment shall reduce the amount of a Participant’s Account or
the Participant’s rights therein as of the date of the amendment.

8.2  Amendment Required by Law.  Notwithstanding the provisions of Section 8.1,
the Plan may be amended at any time, retroactively if required, if the Employer
finds it necessary to do so in order to ensure that the Plan is characterized as
a plan of deferred compensation maintained for a select group of management or
highly compensated employees, as described in ERISA Sections 201(2), 301(a)(3)
and 401(a)(1), and to conform the Plan to the provisions and requirements of any
applicable law (including ERISA and the Code) including, but not limited to,
Section 409A of the Code.  No such amendment shall be considered prejudicial to
any interest of a Participant or a Beneficiary hereunder.

ARTICLE IX — TERMINATION

9.1  Employer’s Right to Terminate or Suspend Plan.  The Employer reserves the
right, by action of its Board of Directors, to terminate the Plan and/or its
obligations to make further additions to the Account maintained under the Plan
on account of Elective Deferrals or to make further adjustments to such Accounts
on account of gain or loss under Section 4.2.  If the Employer terminates the
Plan, all Accounts shall be distributed to Participants as soon as practicable
after the Plan terminates provided that payments conform to Treasury Regulations
promulgated under Section 409A of the Code.  The Employer may choose to
terminate its obligations to credit Accounts prospectively with respect to
Elective Deferrals, while continuing to maintain the Plan.  In such event, the
Employer shall continue to give effect to all other applicable provisions of the
Plan, including those concerning adjustments to such Accounts on account of gain
or loss under Section 4.2.

ARTICLE X — MISCELLANEOUS

10.1                Limitations on Liability of Employer.  Neither the
establishment of the Plan nor any modification thereof, nor the creation of any
Account under the Plan, nor the payment of any benefits under the Plan shall be
construed as giving to any Participant or other person any legal or equitable
right against the Employer, or any officer or employee thereof, except as
provided by law or by any Plan provision.  In no event shall the Employer, or
its employees or officers, be liable for the failure of any Participant,
Beneficiary or other person to be entitled to any particular tax consequences
with respect to the Plan or any credit or contribution thereto or distribution
therefrom.

10.2                Construction.  If any provision of the Plan is held to be
illegal or void, such illegality or invalidity shall not affect the remaining
provisions of the Plan, but such provision shall be fully severable, and the
Plan shall be construed and enforced as if said illegal or invalid provision had
never been part of the Plan.  Where the context permits, the singular shall
include the plural, and the plural shall include the singular.  Headings of
Articles and Sections are inserted only for convenience of reference and are not
to be considered in the construction of the Plan.  The laws of the State of
Maryland shall control the Plan and all questions of law arising thereunder,
except where those laws are preempted by the laws of the United States.

10.3                No Right to Employment.  Participation under the Plan will
not give any Participant the right to be retained in the service of the
Employer.

10.4                Unfunded Plan.  The Plan is intended to be, and at all times
shall be interpreted and administered so as to qualify as, an unfunded plan of
deferred compensation.  The rights of Participants and Beneficiaries to payments
under the Plan shall be those of general, unsecured, creditors of the Employer
and shall not be secured by any trust, escrow or other arrangement; provided,
however, that the Employer may, in its discretion, establish one or more trusts
for purposes of funding its obligations under this Plan as long as, in the
opinion of counsel to the Employer, the establishment of such trust or trusts
will not cause the Plan to be considered “funded” for purposes of ERISA or the
Code or otherwise jeopardize the tax treatment of benefits hereunder.  No
provisions of this Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which is greater than the rights of any
general unsecured creditor of the Employer.

10.5                Spendthrift Provision.

A.            No amount payable to a Participant or a Beneficiary under the Plan
will, except as otherwise specifically provided by law, be subject in any manner
to anticipation, alienation, attachment, garnishment, sale, transfer, assignment
(either at law or in equity), levy, execution, pledge, encumbrance, charge or
any other legal or equitable process, and any attempt to do so will be void; nor
will any benefit hereunder be in any manner liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled thereto. 
Further, (i) the withholding of taxes from Plan benefit payments, (ii) the
recovery under the Plan of overpayments of benefits previously made to a
Participant or Beneficiary, (iii) if applicable, the transfer of benefit rights
from the Plan to another plan, or (iv) the direct deposit of Plan benefit
payments to an account in a banking institution (if not actually part of an
arrangement constituting an assignment or alienation) shall not be construed as
an assignment or alienation.

6


--------------------------------------------------------------------------------




B.            If any Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Employer may bring an action
for a declaratory judgment in a court of competent jurisdiction to determine the
proper recipient of the benefits to be paid under the Plan.  During the pendency
of said action, any benefits that become payable shall be held as credits to the
Participant’s or Beneficiary’s Account or, if the Employer prefers, paid into
the court as they become payable, to be distributed by the court to the
recipient as it deems proper at the close of said action.

10.6                Withholding.  A Participant or a Beneficiary under the Plan
shall make appropriate arrangements with the Employer for satisfaction of any
Federal, state or local income tax withholding requirements and Social Security
or other tax requirements applicable to the accrual or payment of benefits under
the Plan.  If no other arrangements are made, the Employer may provide, at its
discretion, for any withholding and tax payments as may be required prior to
making any payment of benefits under the Plan.

IN WITNESS WHEREOF, the Williams Scotsman International, Inc. has caused the
Plan to be executed and its seal affixed hereto, effective as of the
______________ day of ___________________, _____________.

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC

 

 

 

 

 

 

 

 

 

 

(Seal)

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

Print Name:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

7


--------------------------------------------------------------------------------